PER CURIAM.
Affirmed. On appeal appellant challenges section 843.02, Florida Statutes (1987), as being facially unconstitutional. No challenge to its constitutionality was raised below. We reject this challenge. Dreske v. Holt, 536 F.2d 105 (5th Cir.1976), cert. denied, 429 U.S. 1061, 97 S.Ct. 785, 50 L.Ed.2d 777 (1977). We distinguish City of Houston v. Hill, 482 U.S. 451, 107 S.Ct. 2502, 96 L.Ed.2d 398 (1987), because the Supreme Court found that the enforceable portion of the challenged Houston ordinance dealt exclusively with speech, whereas section 843.02, Florida Statutes (1987), encompasses both speech and conduct. In fact, appellant was convicted under section 843.02 exclusively for his physical conduct, not for any verbal obstruction of police.
DELL, WARNER and GARRETT, JJ., concur.